Citation Nr: 1510998	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

In December 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

In October 2014, the Board remanded the case to the RO for an addendum opinion. However, as discussed further below, the Board's directives have not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in October 2014 to obtain a medical opinion on the etiology of the Veteran's bilateral hearing loss.  The Board found that the June 2014 VA examination was inadequate, because the examiner failed to properly convert the Veteran's February 1971 audiometric test results into International Standards Organization (ISO) units.  Thus, in its remand directives, the Board requested that the examiner accurately convert the Veteran's February 1971 audiometric test results into ISO units and consider whether audiometric testing as shown on the Veteran's February 1971 entrance and April 1974 separation examinations indicate a downward threshold shift in the Veteran's hearing acuity during service.  

Pursuant to the remand, a medical opinion was obtained in December 2014 after which the examiner concluded that the Veteran's current hearing loss is not related to any military noise exposure.  As rationale for the opinion, the examiner noted that the Veteran's hearing thresholds did not significantly shift between the entrance examination in February 1971 and the separation examination in April 1974.  Although the examiner converted that Veteran's February 1971 audiometric test results to ISO units, it appears that the conversions are inaccurate.  The examiner also failed to explain how the conversions were arrived at and reports only the change in threshold, rather than the basis for the conclusion.  

Because the VA examiner did not properly convert the Veteran's audiometric test results into ISO units as requested in the October 2014 remand, an addendum opinion should be obtained addressing the etiology of the Veteran's bilateral hearing loss, in light of the Veteran's February 1971 audiometric test results as converted to ISO units.  Stegall v. West, 11 Vet. App. 268 (1998).

In rendering an opinion, the examiner should take into account the following audiometric test results of the February 1971 entrance examination as converted from ASA units to ISO units: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0

15
LEFT
15
15
30

10

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the December 2014 VA examiner for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to service, to include acoustic trauma incurred during service.  In rendering this opinion, the examiner should consider whether audiometric testing as shown on the service entrance and separation examinations indicates a downward threshold shift in the Veteran's hearing acuity during service.  In doing so, the examiner should:

(a) take into account that the audiometric test results of the February 1971 entrance examination as converted from ASA units to ISO units (which the Board has done for the examiner above in the body of this Remand) when comparing those test results to the audiometric test results at the April 1974 separation examination, which are in ISO units. 

(b) take into consideration that audiometric testing on separation examination in April 1974 shows puretone thresholds at 20 decibels on the right and left, respectively, at 4000 and 6000 Hertz on the right and at 6000 Hertz on the left (although such thresholds at 6000 Hertz are not considered to be disabling for VA purposes in determining whether the Veteran had loss of hearing acuity during service).

The examiner should provide a complete explanation of the reasoning behind any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reasoning as to why an opinion cannot be given.

2. After ensuring that all additional development has been accomplished, readjudicate the claim for service connection for bilateral hearing loss.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




